718 So.2d 944 (1998)
Curtis James TILLMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-3270.
District Court of Appeal of Florida, Third District.
October 14, 1998.
Bennett H. Brummer, Public Defender, and Lisa Walsh, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Lara J. Edelstein, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and NESBITT and GODERICH, JJ.
PER CURIAM.
We affirm the defendant's convictions finding no reversible error. Additionally, we affirm the defendant's sentences as a violent career criminal, Higgs v. State, 695 So.2d 872 (Fla. 3d DCA 1997), and again certify conflict with the Second District's opinion in Thompson v. State, 708 So.2d 315 (Fla. 2d DCA), review granted, 717 So.2d 538 (Fla.1998).
Affirmed; conflict certified.